IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                          No. 01-30580
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                                Plaintiff-Appellee,
                                               versus



ELTON LEE,

                                                                              Defendant-
Appellant.

                    -------------------------------------------------------
                     Appeal from the United States District Court
                          for the Eastern District of Louisiana
                               USDC No. 00-CR-196-3-F
                    -------------------------------------------------------
                                     January 10, 2002
Before DAVIS, BENAVIDES and STEWART, Circuit Judges:

PER CURIAM:*

       The Assistant Federal Public Defender appointed to represent Elton Lee has moved for leave

to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Lee has

filed a response requesting the appointment of substitute counsel, which is DENIED.            Our

independent review of counsel’s brief and the record discloses no nonfrivolous issue. Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.